Citation Nr: 0737222	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 3, 1964 to 
December 1, 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In October 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with 
the claims folder.  In January 2006, the Board remanded this 
case for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board notes that it 
appears that the veteran's previously available service 
medical records and service personnel records are no longer 
associated with the claims file.  Efforts should be made to 
re-associate this information with the claims file, and if 
unsuccessful, to request copies of such records from the 
service department.

Additional evidence was submitted in September 2007 without a 
waiver of RO consideration.  Such evidence, in the form of an 
additional stressor statement should be considered upon 
remand.

The Board notes that the veteran submitted authorization 
forms dated in February 2006 for the release of information 
for several physicians and facilities.  Unfortunately, the 
time expired on these forms before the records could be 
requested.  In letters dated in October 2006 and February 
2007, the AMC advised the veteran that the time had expired 
and asked that new forms be completed so those records may be 
requested.  The veteran did not respond.  As remand is 
necessary for the reasons above, the veteran should be 
provided another opportunity to submit those release forms as 
such records may help support his claim.

Accordingly, the case is REMANDED for the following action:

1.  Please attempt to re-associate the 
veteran's service medical and personnel 
records with the claims file.  If efforts 
are unsuccessful, a request for copies of 
those records should be made through the 
appropriate repository of government 
records.

2.  Ask the veteran to provide 
authorization for release of records from 
Dr. Farabee, Multi-County Counseling, Dr. 
Gordon, Dr. Gose, Dr. Marshall, San Diego 
Municipal Courts, and Mercy Hospital 
(which he indicated may have records from 
Dr. Marshall and Dr. Farabee).

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



